Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 03/04/2022.
Allowable Subject Matter
4. Claims 1 and 16 are allowed. 
5. Claims 2-15, 17 and 18 are allowed as being dependent on the independent claim.  
6. The following is an examiner's statement of reasons for allowance: The claim amendments and arguments filed with the office on 03/04/2022 were fully considered and found to be persuasive.
The closet prior art of record Aoki et al (US 2005/0122197 A1) teaches, An inductive displacement detector of a rotary type is disclosed, which includes a first flux coupling winding and a second flux coupling winding alternately arranged on a rotor. The first flux coupling winding has a line conductor crossed. The second flux coupling winding has a line conductor not crossed. In the first and second flux coupling windings the transmission conductors thereof share a side.
Aoki et al fails to teach the sender member and the receiving members are separated by a distance along the circumferential direction.
The cited prior art does not teach or suggest “A sensor device for measuring a rotational position of an element that is rotatable about an axis of rotation, comprising: a sender member emitting a magnetic field; and a plurality of receiving members receiving the magnetic field, each of the receiving members has a pair of conductors that together delimit a pair of surrounded areas, each of the surrounded areas tapers in and against a circumferential direction at ends of the surrounded areas, the sender member and the receiving members are separated by a distance along the circumferential direction” (as recited in the independent claim 1), and
“A sensor device for measuring a rotational position of an element that is rotatable about an axis of rotation, comprising: a sender member emitting a magnetic field; and a plurality of receiving members receiving the magnetic field, each of the receiving members has a pair of conductors that together delimit a pair of surrounded areas, each of the 3.4.22/9018371_1.docx-3-U.S. Application No.: 17/016,781 Reply to Non- Final Office Action of December 6, 2021 surrounded areas tapers in and against a circumferential direction at ends of the surrounded areas, at least one of the pair of surrounded areas is a non-convex surrounded area” (as recited in the independent claim 16).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858